DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claim 1, canceled claims 6-9 in the amendment received on 12/14/2021.

The claims 1-5 and 10 are pending.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
I.	Applicants argue on page 6 of the remarks that, Crump uses QoS parameters set by terminal user to route traffic through various LAN connections to WAN connections. Crump does identify eligible data centers from a plurality. Crump does not determine possible pairings of eligible data centers and one of a plurality of WAN connections for each of the eligible data centers and that Crump does not test the network connections of each of the possible pairings. 
The Examiner respectfully agrees with Applicant’s arguments because Blair is being used to teach this limitations.

II.	Applicants further argue on page 6 of the remarks that, Blair discloses a large system for controlling enterprise networks having multiple routers. Blair uses one or more predetermined tunnel based overlays for administering traffic. The network includes two or more physical provider networks. These networks include multiple routers which can be controlled by the system. The tunnel cased overlays can be used to divert traffic between two network domains. This system is unlike Applicant's system which routes externally from the enterprise networks and dynamically makes its choices from looking at network conditions in real time to multiple destinations over multiple WANs. Blair system uses predetermined tunnel based overlays to switch routers.
The Examiner respectfully disagrees with Applicant’s arguments because Blair teaches in ¶ 34 that Performance Routing (PfR) allows traffic to be automatically switched between multiple paths based on configured thresholds for network attributes such as delay, jitter, and loss. These attributes may be tracked using probes that are generated for each DSCP, source-destination tuple, etc. Thus, Blairs system can be configured to be dynamic and does not rely on predetermined tunnels.  ¶ 34 further describes configuring thresholds which are based on the perceived tolerance of applications that are being sent over the network. Once these thresholds are crossed (e.g., if the delay increases above 50 ms or the jitter increases by 5%), threshold crossing alerts may be sent out based on which the traffic is switched over to alternate … paths ….. In such a case, CE-1 may use PfR techniques to switch between communicating with data center 150 via networks 130 and 132, depending on the measured characteristics of the network and the policy-defined requirements [user priorities] for the specific network traffic.


Claim Objections
Claim 1 is/are objected to because of the following informalities: 
"pocket between" in line 10 of claim 1 should be "packet between" Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (U.S. Patent No. 9819610 B1) in view of Blair et al. (U.S. Publication No. 2017/0012870 A1).
With respect to claim 1, Crump discloses a system for management of data transmission of a plurality of types of data packets between a plurality of data applications, connections across a plurality of WAN (wide area network) connections (i.e., Aspects of the present disclosure may be implemented by a router. FIG. 2 illustrates an exemplary router 102. The router 102 may include one or more wide area network (WAN) interfaces 202, and local area network (LAN) interfaces 204 coupled to one or more I/O switches 206. The WAN interface(s) 202 and LAN interface(s) 204 may be in communication with a variety of other components over a system bus 208 or through a direct connection [connections across a plurality of WAN (wide area network) connections]. The WAN interface(s) 202 enables the router 102 to communicate and receive data, control signals, data requests, and other information with and from other resources including computers, data sources, storage devices, and the like, on a network 222, such as the internet. As appreciated by those skilled in the art, the WAN interface(s) 202 may be configured to communicate via wired or wireless connections. As one skilled in the art should appreciate, the router 102 may receive an audio, image, video, and other inputs and transmit the input data to another computer, a storage device, or other source via the LAN interface(s) 204, as well as save the input data to a networked location [a system for management of data transmission of a plurality of types of data packets between a plurality of data applications, connections across a plurality of WAN (wide area network) connections], column 3 ¶ 3.  The personal QoS settings 302a may include settings and/or configurations to be used by the router 102 when routing data packets to a device currently being used by the user. The QoS settings 302a may include one or more priority indicators for the respective user, which may be absolute priority indicators (for example, a priority value according to a certain scale, i.e. 7 out of 10) or may be priority indicators relative to other user(s) of devices accessing the router (for example, lower than user A but higher than user B). The priority indicators may be dynamic and may change based on user input configurations (e.g., a user administrator telling the router how certain users should be prioritized), system initiated configuration changes (e.g., determining the presence of a new high-priority user of the router and therefore reprioritizing the other users), or the like. The QoS settings 302a may also include priority indicators that are based on, a device accessing the router, the device and the user, the user and the data type, etc [a system for management of data transmission of a plurality of types of data packets between a plurality of data applications]. For example, download video data for user A may be higher priority than download gaming data for user B which in turn may be higher priority than upload video data for user A. QoS settings 302a may also include priority indicators based on location, such as data requests originating from a home office are to be prioritized over data requests originating from the home's basement, etc. Generally known techniques for indoor location determination may be used to determine location of devices within a home, column 4 ¶ 5). 
Crump also discloses an appliance connected to each of the plurality of WAN connections and each of the plurality of data centers, the appliance having a controller and an edge router (i.e., Aspects of the present disclosure may be implemented by a router. FIG. 2 illustrates an exemplary router 102. The router 102 may include one or more wide area network (WAN) interfaces 202, and local area network (LAN) interfaces 204 coupled to one or more I/O switches 206 [the appliance having a controller and an edge router]. The WAN interface(s) 202 and LAN interface(s) 204 may be in communication with a variety of other components over a system bus 208 or through a direct connection. The WAN interface(s) 202 enables the router 102 to communicate and receive data, control signals, data requests, and other information with and from other resources including computers, data sources, storage devices, and the like, on a network 222, such as the internet [an appliance connected to each of the plurality of WAN connections and each of the plurality of data centers]. The LAN interfaces(s) 204 may be used to pass data packets to devices in the appropriate LAN, as directed by the I/O switch(es) 208. As appreciated by those skilled in the art, the WAN interface(s) 202 may be configured to communicate via wired or wireless connections. As one skilled in the art should appreciate, the router 102 may receive an audio, image, video, and other inputs and transmit the input data to another computer, a storage device, or other source via the LAN interface(s) 204, as well as save the input data to a networked location, column 3 ¶ 3.  The router may also include one or more controller(s)/processor(s) 210 that implement the protocols and settings of the router 102, including the QoS settings, column 3 ¶ 4). 
Crump may not explicitly disclose a plurality of data centers.
However, Blair discloses a plurality of data centers (i.e., FIG. 1B illustrates an example of communication system 100 in greater detail, according to various embodiments. As shown, site 102 may be connected to a data center 150 via networks 130 and 132. For example, assume that branch 102 and data center 150 are associated with the same organization, e.g., as part of an enterprise network. Such an organization's network may include any number of local sites/branches/campuses/etc. that are serviced by data center 150 (e.g., as part of a hub-and-spoke configuration, etc.), ¶ 28.  Data center 150 may include any number of servers, network controllers, or other devices that provide services to the devices associated with site 102. For example, as shown, data center 150 may include devices 152-154 that provide remote services to devices 104-106 and/or CE-1 located at site 102. In some embodiments, devices 152-154 may be part of a cloud environment that includes any number of different computing devices. Devices 152-154 may include, in various embodiments, a network management server (NMS), a dynamic host configuration protocol (DHCP) server, a constrained application protocol (CoAP) server, an outage management system (OMS), an application policy infrastructure controller (APIC), an application server, etc. As would be appreciated, communication system 100 may also include any number of local networks, data centers [a plurality of data centers], cloud environments, devices/nodes, servers, etc, ¶ 29.  Also see figure 4 data centers 150a-150b) in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network (¶ 13).
Blair also discloses the system comprising: a system administrator having a user portal for entry of user set priorities, the system administrator identifying a data type for each of the plurality of data applications (i.e., As would be appreciated, any number of devices, configurations, and network connections may be used to provide remote communications to and from a given site [a system administrator having a user portal for entry of user set priorities]. Further, while certain topologies are depicted, such as with a site connected to different service provider networks, other topologies may be used in other embodiments (e.g., site 102 may be connected to three different service provider networks, four different networks, etc.), ¶ 27. Further ¶ 33 explains that Application Visibility and Control (AVC): this mechanism incorporates into the routing devices application recognition and performance monitoring capabilities traditionally available only as dedicated devices. For example, router CE-1 at site 102 shown may be configured to support AVC. In general, AVC allows application awareness to be built into the network infrastructure, plus visibility into the performance of applications running on the network. AVC also allows for enabling of per-application policy for granular control of application bandwidth usage [a system administrator having a user portal for entry of user set priorities]. A typical AVC implementation may perform the following: application recognition, metrics collection and reporting, and management/control. For example, CE-1 may use the Network Based Application Recognition (NBAR) by Cisco Systems, Inc., or another mechanism (e.g., by using deep packet inspection, other application recognition techniques described below, etc.), to associate traffic flows with specific applications. Collected performance metrics such as packet loss, bandwidth usage, etc., may be associated with the identified applications at the router and then reported to a supervisory device (e.g., one of devices 152-154, etc.) [a system administrator having a user portal for entry of user set priorities including determining eligibility of each of the plurality of data centers to receive each type of data application], which may make any number of adjustments to the network, in response. The AVC mechanism may further operate in conjunction with a traffic flow analysis and reporting mechanism operable to distinguish between traffic flows and provide summarized reports to a supervisory device. An example of such a mechanism is NetFlow by Cisco Systems, Inc, ¶ 33.  These and other mechanisms may be used within a network such as communication system 100 to ensure that certain SLAs are met for a given application [user priorities]. For example, a supervisory APIC (e.g., one of devices 152-154, etc.) may operate as a policy engine that works in conjunction with the monitoring/reporting mechanisms local to the deployed routers, to ensure that traffic for a particular application experiences a desired level of performance [a system administrator having a user portal for entry of user set priorities, the system administrator identifying a data type for each of the plurality of data applications], ¶ 35).
Blair also discloses determining eligibility of each of the plurality of data centers to receive the identified type of data application being transmitted (i.e., In some embodiments, CE router CE-1 may be configured to select between the use of network 130 and network 132 to communicate traffic 602 with device 154 in data center 150. For example, in some cases, CE-1 may establish VPN tunnels to data center 150 via either or both of both MPLS network 130 and via the Internet using network 132. In turn, CE-1 may send high priority traffic over the “premium” path via MPLS network 130 and may use network 132 to load balance any lower priority traffic via the Internet, ¶ 100.  The different priories of traffic discussed here are being determined to be eligible to be transmitted to the data centers.  They represent different types of data applications.  Also see claims 6-7). 
Blair further discloses a testing circuit for determining real time network traffic conditions for the transmission of traffic of a test data pocket between each of the plurality of WAN connections and each eligible data center of the plurality of data centers (i.e., To ensure that certain degrees of performance are met for the network traffic, the various devices in system 100 (e.g., routers 110, 120, devices 152-154, etc.) may employ any or all of the following mechanisms: [0033] Application Visibility and Control (AVC): this mechanism incorporates into the routing devices application recognition and performance monitoring capabilities traditionally available only as dedicated devices. For example, router CE-1 at site 102 shown may be configured to support AVC. In general, AVC allows application awareness to be built into the network infrastructure, plus visibility into the performance of applications running on the network [a testing circuit for determining real time network traffic conditions for the transmission of traffic]. AVC also allows for enabling of per-application policy for granular control of application bandwidth usage. A typical AVC implementation may perform the following: application recognition, metrics collection and reporting [test data pocket between each connection], and management/control. For example, CE-1 may use the Network Based Application Recognition (NBAR) by Cisco Systems, Inc., or another mechanism (e.g., by using deep packet inspection, other application recognition techniques described below, etc.), to associate traffic flows with specific applications. Collected performance metrics such as packet loss, bandwidth usage, etc., may be associated with the identified applications at the router and then reported to a supervisory device (e.g., one of devices 152-154, etc.), which may make any number of adjustments to the network, in response. The AVC mechanism may further operate in conjunction with a traffic flow analysis and reporting mechanism operable to distinguish between traffic flows and provide summarized reports to a supervisory device [a testing circuit for determining real time network traffic conditions for the transmission of traffic of the data pocket between each of the plurality of WAN connections and each eligible data center of the plurality of data centers]. [0034] Performance Routing (PfR): this mechanism allows traffic to be automatically switched between multiple paths based on configured thresholds for network attributes such as delay, jitter, and loss [test data pocket between each of the plurality of WAN connections and each eligible data center of the plurality of data centers]. These attributes may be tracked using probes that are generated for each DSCP, source-destination tuple, etc. Also, these configured thresholds are based on the perceived tolerance of applications that are being sent over the network. Once these thresholds are crossed (e.g., if the delay increases above 50 ms or the jitter increases by 5%), threshold crossing alerts may be sent out based on which the traffic is switched over to alternate and pre-configured paths. Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path. For example, assume that network 130 is an MPLS network and that network 132 provides an Internet connection to site 102. In such a case, CE-1 may use PfR techniques to switch between communicating with data center 150 via networks 130 and 132, depending on the measured characteristics of the network and the policy-defined requirements for the specific network traffic, ¶ 32-34.  In particular, VRF allows routing tables, also known as forwarding information bases (FIBs) to co-exist within the same router within different VRF instances. For example, a given router may maintain a global/enterprise VRF for user traffic routing and one or more separate VRF instances for each physical interface for purposes of DMVPN tunnel establishment. In other words, a given router may maintain a front door VRF (fVRF) that faces the WAN and a global VRF that supports the internal LAN of the router and the DMVPN tunnel interfaces [between each of the plurality of WAN connections and each eligible data center of the plurality of data centers], ¶ 51.  In various embodiments, service and capability advertisements between layers 310, 320, and 330 may enable the WAN to track the mobility of applications between data centers and between Layer 3 subnets in the data centers. In addition, the interactions between layers 310, 320, and 330 may enable “cloud bursting” whereby infrastructure service vendors (e.g., cloud service providers) may provide elasticity to applications/services when temporary capacity is needed to expand or deploy new services. For example, messaging between layers 310-330 in architecture 300 may allow an application to dynamically switch to using a cloud-based server or vice-versa as necessary. In such a scenario, tracking the movement of application/service locators between different WAN endpoints may enable optimal routing to be made. In addition, the overlay layer 320 may be adjusted automatically, without the need for the application/service locator to be renumbered or manual changes to be made to the overlay, ¶ 63.  In some embodiments, traffic decisions may be made to optimize traffic on a per-application basis. In particular, the networking devices may be operable to perform application discovery (e.g., to identify the type of application traffic, etc.) and measure performance metrics for the various applications' traffic flows [real time network traffic conditions for the transmission of traffic]. Such application-centric discovery techniques may include: [0113] Reverse DNS and DNS-AS methods: in some cases, a device may associate a particular traffic flow with a particular application based on the address(es) used by the flow. [0114] Moving application discovery as close to the client as possible. [0115] Injecting application ID metadata into a packet, to allow APP ID discovery only at the edge of the network. [0116] Less reliance on “snooping” and packet inspection-based methods of gleaning information from transiting IP packets [test data pocket between each connection], ¶s 112-116). 
Blair also discloses the controller adapted to make routing pairings between one of the plurality of WAN connections and one data center of the plurality of data centers based on the user set priorities, the real time network traffic conditions received from the system administrator (i.e., In various embodiments, the routers or other network elements used to implement overlay layer 320 may use virtual routing and forwarding (VRF) techniques, to provide a separation between the address space of the enterprise and that of the service providers within physical network layer 310. In particular, VRF allows routing tables, also known as forwarding information bases (FIBs) to co-exist within the same router within different VRF instances. For example, a given router may maintain a global/enterprise VRF for user traffic routing and one or more separate VRF instances for each physical interface for purposes of DMVPN tunnel establishment. In other words, a given router may maintain a front door VRF (fVRF) that faces the WAN and a global VRF that supports the internal LAN of the router and the DMVPN tunnel interfaces [he controller adapted to make routing pairings between one of the plurality of WAN connections and one data center of the plurality of data centers based on the user set priorities, the real time network traffic conditions received from the system administrator], ¶ 51.  see WANs 404 in figure 4 for [the controller adapted to make routing pairings between one of the plurality of WAN connections and one data center of the plurality of data centers].  To facilitate path selection and flow load balancing in the network, additional paths/tunnels may be set up within the overlay layer (e.g., overlay layer 320). In turn, the PfR mechanism may control how the actual flows are mapped to the paths. In doing so, path selection and load balancing may be separated from the IP routing/physical network layer (e.g., layer 310), allowing techniques such as policy-based routing (PBR), equal cost multipath (ECMP), metrics /weights, and/or other techniques to provide path control and load balancing in the overlay layer [based on the user set priorities, the real time network traffic conditions received from the system administrator]. Notably, in some embodiments, the IP routing layer/physical network layer may be used strictly to set up diverse paths through the transport network for the overlay tunnels, ¶ 102). 
Therefore, based on Crump in view of Blair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Blair to the system of Crump in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network.

With respect to claim 2, Crump discloses wherein the network conditions include a latency rate, dropped packet rate and available bandwidth (i.e., The QoS settings 302a may include information such as upload and/or download bandwidth allotment(s) per user and/or device. For example, the QoS settings may provide a first user of a first device a higher allocation of bandwidth as opposed to a second user of a second device. In general, bandwidth is a measure of the rate available for downloading, uploading, and/or consuming data. The QoS settings may also include blocking rules, for example to restrict access to certain users to one or more websites, etc. The QoS may also include other parameters or metrics used to divide router resources among users of the router 102. The users of the router may include devices associated with individuals (such as devices 108a-108c) or devices not associated with particular individuals (such as device 108d). The QoS settings may be based on other information stored in the profile 302, such as the information described below, column 5 ¶ 2.  For example, latency is a metric of how much time it takes for data to be transferred. Latency is a function of, among other things, an order in which data packets are sent (and acknowledged) over network. Transmission control protocol/internet protocol (TCP/IP) is a protocol used by applications for message delivery. If a packet is dropped using TCP/IP, it may be retransmitted a number of times to ensure delivery. Such retransmissions may interfere with other communication attempts. Thus, if a first user has latency priority, then data from the first user may be prioritized over data from a second, lower priority user, even if the second user has more data to send because the first user has latency priority. Data from the second user may be deferred or maybe even dropped due to bandwidth conditions to ensure delivery of the data from the higher priority first user, column 5 ¶ 3.  FIG. 11 illustrates a functional block diagram of a method 1100 of optimizing location of wireless access points according to embodiments of the present disclosure. In block 1104, the user profile(s) may be accessed and analyzed. The analysis may be performed to identify and correlate the amount of traffic, connection speed [available bandwidth], and location of use within the environment of the router, illustrated as block 1106, column 13 ¶ 3). 

With respect to claim 3, Crump may not explicitly disclose wherein the testing circuit is adapted to send out data packets of known size and type to calculate the latency rate and dropped packet rate using information from each of the selected ones of the at least one data center.
However, Blair discloses disclose wherein the testing circuit is adapted to send out data packets of known size and type to calculate the latency rate and dropped packet rate using information from each of the selected ones of the at least one data center (i.e., Performance Routing (PfR): this mechanism allows traffic to be automatically switched between multiple paths based on configured thresholds for network attributes such as delay, jitter, and loss [wherein the testing circuit is adapted to send out data packets of known size and type to calculate the latency rate and dropped packet rate using information]. These attributes may be tracked using probes that are generated for each DSCP, source-destination tuple, etc [from each of the selected ones of the at least one data center]. Also, these configured thresholds are based on the perceived tolerance of applications that are being sent over the network. Once these thresholds are crossed (e.g., if the delay increases above 50 ms or the jitter increases by 5%), threshold crossing alerts may be sent out based on which the traffic is switched over to alternate and pre-configured paths. Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path. For example, assume that network 130 is an MPLS network and that network 132 provides an Internet connection to site 102. In such a case, CE-1 may use PfR techniques to switch between communicating with data center 150 via networks 130 and 132, depending on the measured characteristics of the network and the policy-defined requirements for the specific network traffic, ¶ 34) in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network (¶ 13).
Therefore, based on Crump in view of Blair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Blair to the system of Crump in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network.

With respect to claim 4, Crump may not explicitly disclose wherein the testing center tests all possible pairings of network connections and each eligible data center of the plurality of data centers for data type.
However, Blair discloses wherein the testing center tests all possible pairings of network connections and each eligible data center of the plurality of data centers for the data type (i.e., An example of such a mechanism is NetFlow by Cisco Systems, Inc. [0034] Performance Routing (PfR): this mechanism allows traffic to be automatically switched between multiple paths based on configured thresholds for network attributes such as delay, jitter, and loss. These attributes may be tracked using probes that are generated for each DSCP, source-destination tuple, etc [wherein the testing center tests all possible pairings of network connections and each eligible data center of the plurality of data centers]. Also, these configured thresholds are based on the perceived tolerance of applications that are being sent over the network [for the data type]. Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path. For example, assume that network 130 is an MPLS network and that network 132 provides an Internet connection to site 102. In such a case, CE-1 may use PfR techniques to switch between communicating with data center 150 via networks 130 and 132, depending on the measured characteristics of the network and the policy-defined requirements for the specific network traffic [for the data type], ¶ 32.  Application Visibility and Control (AVC): this mechanism incorporates into the routing devices application recognition and performance monitoring capabilities traditionally available only as dedicated devices. In general, AVC allows application awareness to be built into the network infrastructure, plus visibility into the performance of applications running on the network [for the data type]. AVC also allows for enabling of per-application policy for granular control of application bandwidth usage [for the data type]. A typical AVC implementation may perform the following: application recognition, metrics collection and reporting, and management/control. For example, CE-1 may use the Network Based Application Recognition (NBAR) by Cisco Systems, Inc., or another mechanism (e.g., by using deep packet inspection, other application recognition techniques described below, etc.), to associate traffic flows with specific applications [for the data type]. Collected performance metrics such as packet loss, bandwidth usage, etc., may be associated with the identified applications at the router and then reported to a supervisory device (e.g., one of devices 152-154, etc.), which may make any number of adjustments to the network, in response. The AVC mechanism may further operate in conjunction with a traffic flow analysis and reporting mechanism operable to distinguish between traffic flows and provide summarized reports to a supervisory device [a testing circuit for determining real time network traffic conditions for the transmission of traffic of the data pocket between each of the plurality of WAN connections and each eligible data center of the plurality of data centers], ¶ 33.  In various embodiments, the routers or other network elements used to implement overlay layer 320 may use virtual routing and forwarding (VRF) techniques, to provide a separation between the address space of the enterprise and that of the service providers within physical network layer 310. In particular, VRF allows routing tables, also known as forwarding information bases (FIBs) to co-exist within the same router within different VRF instances. For example, a given router may maintain a global/enterprise VRF for user traffic routing and one or more separate VRF instances for each physical interface for purposes of DMVPN tunnel establishment. In other words, a given router may maintain a front door VRF (fVRF) that faces the WAN and a global VRF that supports the internal LAN of the router and the DMVPN tunnel interfaces [between each of the plurality of WAN connections and each eligible data center of the plurality of data centers], ¶ 51.  In various embodiments, service and capability advertisements between layers 310, 320, and 330 may enable the WAN to track the mobility of applications between data centers and between Layer 3 subnets in the data centers. In addition, the interactions between layers 310, 320, and 330 may enable "cloud bursting" whereby infrastructure service vendors (e.g., cloud service providers) may provide elasticity to applications/services when temporary capacity is needed to expand or deploy new services. For example, messaging between layers 310-330 in architecture 300 may allow an application to dynamically switch to using a cloud-based server or vice-versa as necessary. In such a scenario, tracking the movement of application/service locators between different WAN endpoints may enable optimal routing to be made. In addition, the overlay layer 320 may be adjusted automatically, without the need for the application/service locator to be renumbered or manual changes to be made to the overlay, ¶ 63.  In some embodiments, CE router CE-1 may be configured to select between the use of network 130 and network 132 to communicate traffic 602 with device 154 in data center 150. For example, in some cases, CE-1 may establish VPN tunnels to data center 150 via either or both of both MPLS network 130 and via the Internet using network 132. In turn, CE-1 may send high priority traffic over the "premium" path via MPLS network 130 and may use network 132 to load balance any lower priority traffic via the Internet, ¶ 100.  In various embodiments, intelligent path control may be implemented using the PfR mechanisms of the network. For example, one or more of the devices shown in FIG. 6 may operate as a PfR domain controller that provides path and service orchestration services. For example, such a PfR mechanism may be implemented as part of the control plane and executed on one or more of the routers (e.g., CE-1, etc.) and/or other devices (e.g., a network controller in data center 150, etc.). The domain controller may be operable to discover the transport network topology and/or available paths in the network between branches, campuses, and/or data center endpoints. In addition, such a controller may advertise prefixes, path control policies, and/or set up monitoring services on one or more router elements in the domain (e.g., CE-1 may be instructed to monitor certain traffic), ¶ 101.  Also see claim 3 for routing determinations based on data center performance characteristics) in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network (¶ 13).
Therefore, based on Crump in view of Blair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Blair to the system of Crump in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network. 

With respect to claim 5, Crump discloses wherein the appliance has a database for storing user based priorities (i.e., FIG. 3 illustrates an exemplary profile 302 and associated settings and information according to embodiments of the present disclosure. Although a single profile 302, for example for a user or device, is illustrated, many profiles may be stored in router storage 214. As described above, the profile(s) 302 may include personalized QoS settings 302a, user and/or device identification information 302b, information about user behavior and/or history 302c, user preference(s) information 302d, adaptive profile information 302e, and other information 302x relating to a user and the user's data usage, column 4 ¶ 4). 

With respect to claim 10, Crump discloses a method of management data transmission across a plurality of WAN (wide area network) connections (i.e., Aspects of the present disclosure may be implemented by a router. FIG. 2 illustrates an exemplary router 102. The router 102 may include one or more wide area network (WAN) interfaces 202, and local area network (LAN) interfaces 204 coupled to one or more I/O switches 206. The WAN interface(s) 202 and LAN interface(s) 204 may be in communication with a variety of other components over a system bus 208 or through a direct connection. The WAN interface(s) 202 enables the router 102 to communicate and receive data, control signals, data requests, and other information with and from other resources including computers, data sources, storage devices, and the like, on a network 222, such as the internet. As appreciated by those skilled in the art, the WAN interface(s) 202 may be configured to communicate via wired or wireless connections. As one skilled in the art should appreciate, the router 102 may receive an audio, image, video, and other inputs and transmit the input data to another computer, a storage device, or other source via the LAN interface(s) 204, as well as save the input data to a networked location [a system for management of data transmission traffic between a plurality of WAN (wide area network) connections], column 3 ¶ 3.  The personal QoS settings 302a may include settings and/or configurations to be used by the router 102 when routing data packets to a device currently being used by the user. The QoS settings 302a may include one or more priority indicators for the respective user, which may be absolute priority indicators (for example, a priority value according to a certain scale, i.e. 7 out of 10) or may be priority indicators relative to other user(s) of devices accessing the router (for example, lower than user A but higher than user B). The priority indicators may be dynamic and may change based on user input configurations (e.g., a user administrator telling the router how certain users should be prioritized), system initiated configuration changes (e.g., determining the presence of a new high-priority user of the router and therefore reprioritizing the other users), or the like. The QoS settings 302a may also include priority indicators that are based on, a device accessing the router, the device and the user, the user and the data type, etc. For example, download video data for user A may be higher priority than download gaming data for user B which in turn may be higher priority than upload video data for user A. QoS settings 302a may also include priority indicators based on location, such as data requests originating from a home office are to be prioritized over data requests originating from the home's basement, etc. Generally known techniques for indoor location determination may be used to determine location of devices within a home, column 4 ¶ 5). 
Crump discloses weighting QoS settings (i.e., The QoS settings may include relative priorities for the user and/or device relative to other users and devices as well as relative to different data types, column 2 last ¶ - column 3 first ¶). 
Crump also discloses WAN connections (i.e., Aspects of the present disclosure may be implemented by a router. FIG. 2 illustrates an exemplary router 102. The router 102 may include one or more wide area network (WAN) interfaces 202, and local area network (LAN) interfaces 204 coupled to one or more I/O switches 206. The WAN interface(s) 202 and LAN interface(s) 204 may be in communication with a variety of other components over a system bus 208 or through a direct connection. The WAN interface(s) 202 enables the router 102 to communicate and receive data, control signals, data requests, and other information with and from other resources including computers, data sources, storage devices, and the like, on a network 222, such as the internet. The LAN interfaces(s) 204 may be used to pass data packets to devices in the appropriate LAN, as directed by the I/O switch(es) 208. As appreciated by those skilled in the art, the WAN interface(s) 202 may be configured to communicate via wired or wireless connections. As one skilled in the art should appreciate, the router 102 may receive an audio, image, video, and other inputs and transmit the input data to another computer, a storage device, or other source via the LAN interface(s) 204, as well as save the input data to a networked location, column 3 ¶ 3). 
Crimp may not explicitly disclose a plurality of data centers.
However, Blair discloses a plurality of data centers (i.e., As would be appreciated, any number of devices, configurations, and network connections may be used to provide remote communications to and from a given site. Further, while certain topologies are depicted, such as with a site connected to different service provider networks, other topologies may be used in other embodiments (e.g., site 102 may be connected to three different service provider networks, four different networks, etc.), ¶ 27.  Data center 150 may include any number of servers, network controllers, or other devices that provide services to the devices associated with site 102. For example, as shown, data center 150 may include devices 152-154 that provide remote services to devices 104-106 and/or CE-1 located at site 102. In some embodiments, devices 152-154 may be part of a cloud environment that includes any number of different computing devices [a plurality of data centers]. As would be appreciated, communication system 100 may also include any number of local networks, data centers, cloud environments, devices/nodes, servers, etc, ¶ 29.  Also see figure 4 data centers 150a-150b) in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network (¶ 13).
Blair also discloses the method comprising the steps of: determining the application data type (i.e., wherein adjusting the mapping between the particular application and the one or more overlays for the communication network comprises: determining, by the device, that the traffic for the particular application should be routed via a different one of the two or more physical provider networks, claim 6). 
Blair further discloses determining which of the plurality of data centers are eligible for receiving the application data type (i.e., wherein adjusting the mapping between the particular application and the one or more overlays for the communication network comprises: determining, by the device, that the traffic for the particular application should be routed via a different one of the two or more physical provider networks, claim 6.  This eligibility is based on traffic metrics). 
Blair also discloses selecting a route from the possible pairings using network conditions and user set priorities for data type (i.e., Further ¶ 33 explains that Application Visibility and Control (AVC): this mechanism incorporates into the routing devices application recognition and performance monitoring capabilities traditionally available only as dedicated devices. For example, router CE-1 at site 102 shown may be configured to support AVC. In general, AVC allows application awareness to be built into the network infrastructure, plus visibility into the performance of applications running on the network. AVC also allows for enabling of per-application policy for granular control of application bandwidth usage. A typical AVC implementation may perform the following: application recognition, metrics collection and reporting, and management/control. For example, CE-1 may use the Network Based Application Recognition (NBAR) by Cisco Systems, Inc., or another mechanism (e.g., by using deep packet inspection, other application recognition techniques described below, etc.), to associate traffic flows with specific applications. Collected performance metrics such as packet loss, bandwidth usage, etc., may be associated with the identified applications at the router and then reported to a supervisory device (e.g., one of devices 152-154, etc.), which may make any number of adjustments to the network, in response [selecting a route from the possible pairings using network conditions and user set priorities for data type], ¶ 33.  In turn, CE-1 may send high priority traffic over the "premium" path via MPLS network 130 and may use network 132 to load balance any lower priority traffic via the Internet [user set priorities for data type], ¶ 100.  To facilitate path selection and flow load balancing in the network, additional paths/tunnels may be set up within the overlay layer (e.g., overlay layer 320). In turn, the PfR mechanism may control how the actual flows are mapped to the paths. In doing so, path selection and load balancing may be separated from the IP routing/physical network layer (e.g., layer 310), allowing techniques such as policy-based routing (PBR), equal cost multipath (ECMP), metrics /weights, and/or other techniques to provide path control and load balancing in the overlay layer, ¶ 102.  wherein adjusting the mapping between the particular application and the one or more overlays for the communication network comprises: determining, by the device, that the traffic for the particular application should be routed via a different one of the two or more physical provider networks [selecting a route from the possible pairings using network conditions and user set priorities for data type], claim 6).
Blair further discloses weighting the latency rate and dropped packet weight (i.e., To ensure that certain degrees of performance are met for the network traffic, the various devices in system 100 (e.g., routers 110, 120, devices 152-154, etc.) may employ any or all of the following mechanisms: [0033] Application Visibility and Control (AVC): this mechanism incorporates into the routing devices application recognition and performance monitoring capabilities traditionally available only as dedicated devices. For example, router CE-1 at site 102 shown may be configured to support AVC. In general, AVC allows application awareness to be built into the network infrastructure, plus visibility into the performance of applications running on the network. AVC also allows for enabling of per-application policy for granular control of application bandwidth usage. A typical AVC implementation may perform the following: application recognition, metrics collection and reporting, and management/control. For example, CE-1 may use the Network Based Application Recognition (NBAR) by Cisco Systems, Inc., or another mechanism (e.g., by using deep packet inspection, other application recognition techniques described below, etc.), to associate traffic flows with specific applications. Collected performance metrics such as packet loss, bandwidth usage, etc., may be associated with the identified applications at the router and then reported to a supervisory device (e.g., one of devices 152-154, etc.), which may make any number of adjustments to the network, in response. The AVC mechanism may further operate in conjunction with a traffic flow analysis and reporting mechanism operable to distinguish between traffic flows and provide summarized reports to a supervisory device. An example of such a mechanism is NetFlow by Cisco Systems, Inc. [0034] Performance Routing (PfR): this mechanism allows traffic to be automatically switched between multiple paths based on configured thresholds for network attributes such as delay, jitter, and loss. These attributes may be tracked using probes that are generated for each DSCP, source-destination tuple, etc. Also, these configured thresholds are based on the perceived tolerance of applications that are being sent over the network. Once these thresholds are crossed (e.g., if the delay increases above 50 ms or the jitter increases by 5%), threshold crossing alerts may be sent out based on which the traffic is switched over to alternate and pre-configured paths. Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path. For example, assume that network 130 is an MPLS network and that network 132 provides an Internet connection to site 102. In such a case, CE-1 may use PfR techniques to switch between communicating with data center 150 via networks 130 and 132, depending on the measured characteristics of the network and the policy-defined requirements for the specific network traffic, ¶s 32-34). 
Therefore, based on Crump in view of Blair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Blair to the system of Crump in order to provide a mapping and a device that adjusts the mapping between the particular application and the one or more overlays for the communication network so that the device causes one or more routers in the communication network to route traffic for the particular application according to the adjusted mapping between the application and the one or more overlays for the communication network.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
4/29/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447